internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-114924-00 date date legend number release date index number in re taxpayer individual a individual b cpa firm date a country y dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file form_8279 election to be treated as a fsc or as a small_fsc pursuant to temp sec_1_921-1t q a for the tax_year beginning on date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is the tax manager for the parent_corporation of taxpayer a foreign_sales_corporation and is responsible for all tax issues involving the parent_corporation and its subsidiaries individual a was planning to make an estimated_tax payment for taxpayer when she called individual b at cpa firm to clarify a point on foreign sales corporations in country y where taxpayer was incorporated with the assistance of cpa’s local office there the conversation led to the discovery that form_8279 had not been filed on behalf of taxpayer the failure_to_file form_8279 was due to a misunderstanding between individual a and cpa firm as to which one had the responsibility for timely filing form_8279 taxpayer is not aware of any knowledge on the part of the irs of the failure to make the election sec_301 -1 b defines a regulatory election as an election whose due in re plr-114924-00 date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides rules for extensions of time for making regulatory elections sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_921-1t q a fixes the time to elect treatment as an fsc or small_fsc thus the commissioner has discretionary authority pursuant to sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file form_8279 for the tax_year beginning on date a the granting of an extension of time to file form_8279 is not a determination that taxpayer is otherwise eligible to file form_8279 sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer sincerely allen goldstein reviewer office of the associate chief_counsel international
